Case: 13-7143    Document: 6      Page: 1    Filed: 11/22/2013




             NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  BRIAN ANDERSON,
                   Claimant-Appellant,

                             v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                       2013-7143
                 ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-274.
                ______________________

                     ON MOTION
                 ______________________

                        ORDER
     Brian Anderson submits a petition for rehearing,
which the court treats as a motion to reopen his appeal.
Mr. Anderson’s appeal was dismissed on November 1,
2013 for failure to pay the docketing fee and for failure to
file a brief. While Anderson states that he submitted a
motion to proceed in forma pauperis, it has not been
received by this court.
Case: 13-7143     Document: 6       Page: 2   Filed: 11/22/2013



2                             ANDERSON    v. SHINSEKI



      Upon consideration thereof,
      IT IS ORDERED THAT:
    The motion will be granted, the mandate will be re-
called, the dismissal order will be vacated, and the appeal
will be reinstated if Mr. Anderson files his opening brief
and a motion for leave to proceed in forma pauperis (using
the enclosed IFP form) within 30 days of the date of filing
of this order.


                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                           Daniel E. O’Toole
                                           Clerk of Court

s21